DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 paragraph 3, filed 10/04/2021, with respect to claim 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 06/07/2021 has been withdrawn. 
Applicant's remaining arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied references Lavrentyev, Tucker, and Sinha do not teach or disclose performing “multi-position inspection” of each layer and upon determining that the multiple measurements do not all match an acceptable range a defect is declared and mitigation of the defect is performed (pg 6 last paragraph continuing on pg 7). Specifically, Applicant argues that Lavrentyev merely teaches an ultrasound array to detect a defect in a slice by shaping, angling, and focusing the ultrasonic energy with respect to the workpiece and does not teach producing multiple ultrasonic measurements across the layer (pg 7 ln 7-14).

If Applicant believes any of the above, or below, is unclear, inaccurate, or in error the Examiner encourages the Applicant to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (US20160325541) in view of Tucker (US5591913).

In reference to claim 11:
Lavrentyev discloses an ultrasonic inspection system (UIS)(abstract; para 0039) comprising:
at least one ultrasonic transmit transducer to deliver to a layer of a component formed on a build plate using an additive manufacturing process, through the build plate and any intervening layers of the component previously formed on the build plate, an ultrasonic chirp pulse (paras 0039-0040);
at least one ultrasonic receive transducer to receive from the layer ultrasonic energy including reflections of the ultrasonic chirp pulse delivered to the layer (paras 0039-0040); and
a controller to process the ultrasonic energy to produce a measurement of a characteristic of the layer and the intervening layers from an ultrasonic signature indicative of the characteristic (para 0042);
wherein, to perform multi-position inspection of the layer;
the at least one ultrasonic transmit transducer, the at least one ultrasonic receive transducer, and the controller are configured to repeat their respective operations for multiple positions across the layer to produce multiple measurements of the characteristic for the multiple positions across the layer (paras 0040, 0043), and
the controller is configured to, upon determining that the multiple measurements across the layer do not all match an acceptable range that indicates uniformity of the 
wherein the at least one ultrasonic transmit transducer, the ultrasonic receive transducer, and the controller are further configured to repeat their respective operations, including to perform the multi-position inspection of the layer, for each of subsequent layers of the component formed on the build plate, to inspect the component layer-by-layer as the component is built up during the additive manufacturing process (paras 0039, 0045).
Lavrentyev does not disclose wherein the ultrasonic chirp pulse has a frequency that sweeps through a range of frequencies across a chirp bandwidth. However, this is taught by Tucker. Tucker teaches an apparatus and method for ultrasonic spectroscopy (abstract). Tucker further teaches the use of swept frequency acoustic signals in order to allow for analysis of a detected signal without the need for synchronization or correlation with the applied acoustic signal (col 2 ln 10-17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the inspection system of Lavrentyev with the swept frequency chirp pulse of Tucker in order to obtain a system that allows for analysis of a detected signal without the need for synchronization or correlation with the applied acoustic signal.

In reference to claim 12:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein the controller is configured to process by processing the ultrasonic energy to produce the ultrasonic signature such that the ultrasonic signature includes frequency resonance peaks and time-separated reflection time peaks indicative of at least one of  porosity of the layer, component properties, and layer-to-layer fusion (paras 0037, 0042).

In reference to claim 13:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein, to perform the multi-position inspection of the layer, the controller is further configured to:
Upon determining that all of the multiple measurements match the acceptable range, not alter the additive manufacturing process (paras 0039 and 0045; Fig. 6)(while not explicitly taught, it would have been apparent to one of skill in the art that if the system of Lavrentyev continues when the signal is not a defect).

In reference to claim 14:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein:
the build plate has a top surface to support the component and a bottom surface opposing the top surface; 
the at least one ultrasonic transmit transducer is positioned on the bottom surface beneath the component; and
the at least one ultrasonic receive transducer is positioned on the bottom surface beneath the component (para 0038; Fig. 4).

In reference to claim 15:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein the at least one ultrasonic transmit transducer and the at least one ultrasonic receive transducer include multiple pairs of ultrasonic transmit transducers respectively positioned at spaced-apart positions on the bottom surface to coincide with the multiple positions across the layer (paras 039, 0045; Figs. 3-4).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev and Tucker as applied to claim 11, above, and further in view of Sinha (US20120055253).

In reference to claims 16, 17, and 18:
In addition to the discussion of claim 11, above, modified Lavrentyev does not teach wherein:
the reflections include a series of time-overlapping reflections of the ultrasonic chirp pulse; and
the controller is configured to process by performing time domain processing of the ultrasonic energy to compress the series of time-overlapping reflections into respective time-separated reflection time peaks (claim 16), wherein the controller is configured to perform the time domain processing by filtering the series of time-overlapping reflections using a filter response matched to a chirped frequency characteristic of the ultrasonic chirp pulse (claim 17), or further comprising a display to display the reflection time peaks on a time domain plot (claim 18).
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Sinha discloses a system for ultrasonic inspection (abstract). Sinha further discloses performing time domain processing (in DSP 14)(as in fig. 6A/6B/7A/7C) see par[29] et seq. Further, note the signals are displayed on screen 34. It is noted that the display signals are not specifically specified as the "frequency domain plot" or a "time domain plot". However, since the diagnostic information is derived from these plots as they are depicted in figs. 6-8, it would have been apparent to a person having ordinary skill in the art to have included these plots in the display such that the diagnostic information could be derived from the plots. It would have been obvious 

In reference to claims 19 and 20:
In addition to the discussion of claim 11, above, modified Lavrentyev does not teach wherein the controller is configured to process by performing frequency domain processing of the ultrasonic energy to produce frequency resonance peaks of the component (claim 19) or further comprising a display to display the frequency resonance peaks on a frequency domain plot (claim 20). 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Sinha discloses a system for ultrasonic inspection (abstract). Sinha further discloses performing frequency domain processing to produce frequency resonance peaks (Figs. 7B and 7D). Sinha further discloses the signals are displayed on screen 34. It is noted that the display signals are not specifically specified as the "frequency domain plot" or a "time domain plot". However, since the diagnostic information is derived from these plots as they are depicted in Figs. 6-8, it would have been apparent to a person having ordinary skill in the art to have included these plots in the display such that the diagnostic information could be derived from the plots. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Lavrentyev with the processing of Sinha because .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerekes (US20020104973) teaches the use of an ultrasonic measurement system for determining the layer height at individual points (paras 0053, 0058; Fig. 3). 
Boyer (US20150321422) teaches the use of ultrasonic emitter and an ultrasonic receiver to determine the density of the powder bet to detect cracks and propagation of crats (para 0024).
Israel (US20150239148) teaches the use of ultrasonic sensors for detecting thickness and defects in real time (paras 0041, 0044).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742